DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20170242457 in view of Morita US 20150346863 in view of Song US 20180156964.

Regarding claim 1, Lee discloses (in Fig. 5 and 6) a Liquid Crystal Display (LCD) display module (display module of 500), comprising: 
a display screen (910’) and a flexible printed circuit (800) led out from a top of the display screen (as depicted in Fig. 5 and 6), the display screen  (910’) consisting of a recessed portion (912’ in Fig. 5) and a display area (display area of 910’); 
wherein the top of the display screen (910’) is provided with the recessed portion (912’) which is an indented non-display area along a top edge of the display area (display area of 910’) of the display screen (910’ as depicted in Fig. 5 and 6) for accommodating a functional module (700 in Fig. 6) of a mobile terminal (500 in Fig. 6), and 
the flexible printed circuit (800) is provided with an opening (810 in Fig. 5; which is near an edge of the flexible printed circuit 800) at a position corresponding to the recessed portion (912’) on the top of the display screen (910’ as depicted in Fig. 5 and 6).
wherein, when the display screen (910’) and the flexible printed circuit (800) are connected (as depicted in Fig. 5), the recessed portion (912’) of the display screen (910’) and the opening (810) of the flexible printed circuit (800) each constitute a part of one aperture (aperture receiving 700 as depicted in Fig. 5 and  6);
wherein, when the flexible printed circuit (800) is bent on a back of the display screen (910’ as depicted in Fig. 6), an edge of the opening (810) does not exceed an edge of the recessed portion (912’ as depicted in Fig. 5 the edge of 910 is within 912’ and does not exceed its edge), and
wherein, when the flexible printed circuit (800) is bent on the back of the display screen (910’), the edge of the opening (810 and) the edge of the recessed portion (912’ are) so that the flexible printed circuit (800) avoids the functional module (700) of the mobile terminal.
Lee does not explicitly disclose that a bottom edge of the recessed portion is in direct contact with the top edge of the display area of the display screen and that the opening is along the edge of the flexible printed circuit and the edge of the opening matches the edge of the recessed portion.
However, Morita US 20150346863 discloses an opening (opening between the two portions 30) in along an edge of a flexible printed circuit (34) at a position corresponding to the recessed portion (44) on (an end portion) of a display screen (20 as depicted in Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the opening of Lee along the edge of the flexible printed circuit, as taught by Morita, in order to increase circuit usable space.
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the opening of Lee and have the edge of the opening matches the edge of the recessed portion, in order to further increase circuit usable space, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), see MPEP 2144. In this case, the difference in where the edges are in relation to one another would not affect the operation of the device.
Further, Song US 20180156964 in fig. 14 discloses a bottom edge of the recessed portion (NC) is in direct contact with the top edge of the display area (AA in Fig. 5 of display 100 in Fig. 14) of the display screen (100; as the top edge of the display area is recessed, the bottom edge of NC is a portion of the top edge of the AA and therefore they are in direct contact with each other).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the bottom edge of the recessed portion is in direct contact with the top edge of the display area of the display screen, as taught by Song, in order to reduce the non-display area.

Regarding claim 4, Lee in view of Morita in view Song discloses the LCD display module according to claim 1. 
Lee in view of Morita does not explicitly disclose that the recessed portion (912’ of Lee) is located at a middle position on the top of the display screen.
 However, Song discloses a recessed portion (NC in Fig. 14) is located at a middle position on the top of the display screen (100 as depicted in Fig. 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the recessed portion of Lee in view of Morita located at a middle position on the top of the display screen, as taught by Song, in order to desirably position the functional module.


Regarding claim 5, Lee in view of Morita in view Song discloses the LCD display module according to claim 1, wherein the recessed portion (912’ of Lee as modified by Morita in view of Song) is located on a left side or a right side of the display screen (as depicted in Fig. 5 and 6 of Lee).

Regarding claim 9, Lee in view of Morita in view Song discloses the LCD display module according to claim 1, wherein the recessed portion (912’ of Lee as modified by Morita in view of Song) is arc- shaped, inverted trapezoidal, U-shaped, or W-shaped.

Regarding claim 10, Lee discloses a mobile terminal, comprising: 
a terminal body (body of 500), 
a functional module (700 in Fig. 6) disposed on the terminal body, and 
an LCD display module (display module of 500); 
wherein the LCD display module (display module of 50) comprises a display screen (910’ in Fig. 5 and 6) and a flexible printed circuit (800 in Fig. 5 and 6) led out from a top of the display screen (910’), the display screen (910’) consisting of a recessed portion (912’ in Fig. 5) and a display area (display area of 910’);
wherein the top of the display screen (910’) is provided with a recessed portion (912’ in Fig. 5) which is an indented non-display area along a top edge of the display area (display area of 910’) of the display screen (910’ as depicted in Fig. 5 and 6) for accommodating a functional module (700 in Fig. 6) of a mobile terminal (500 in Fig. 6), and 
the flexible printed circuit (800) is provided with an opening (810 in Fig. 5 and 6; which is near an edge of the flexible printed circuit 800) at a position corresponding to the recessed portion (912’) on the top of the display screen (910’); and 
wherein the LCD display module (display module of 500) is mounted on the terminal body (body of 500), the functional module (700) is mounted in the recessed portion (912’) of the LCD display module (910’), and the flexible printed circuit (800) of the LCD display module (910’) is bent to be electrically connected to a control main board (300 in Fig. 6) of the terminal (500);
wherein, when the display screen (910’) and the flexible printed circuit (800) are connected (as depicted in Fig. 5), the recessed portion (912’) of the display screen (910’) and the opening (810) of the flexible printed circuit (800) each constitute a part of one aperture (aperture receiving 700 as depicted in Fig. 5 and  6);
wherein, when the flexible printed circuit (800) is bent on a back of the display screen (910’ as depicted in Fig. 6), an edge of the opening (810) does not exceed an edge of the recessed portion (912’ as depicted in Fig. 5 the edge of 910 is within 912’ and does not exceed its edge), and
wherein, when the flexible printed circuit (800) is bent on the back of the display screen (910’), the edge of the opening (810 and) the edge of the recessed portion (912’ are) so that the flexible printed circuit (800) avoids the functional module (700) of the mobile terminal (500).
Lee does not explicitly disclose that a bottom edge of the recessed portion is in direct contact with the top edge of the display area of the display screen and that the opening is along the edge of the flexible printed circuit and the edge of the opening matches the edge of the recessed portion.
However, Morita US 20150346863 discloses an opening (opening between the two portions 30) in along an edge of a flexible printed circuit (34) at a position corresponding to the recessed portion (44) on (an end portion) of a display screen (20 as depicted in Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the opening of Lee along the edge of the flexible printed circuit, as taught by Morita, in order to increase circuit usable space.
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the opening of Lee and have the edge of the opening matches the edge of the recessed portion, in order to further increase circuit usable space, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), see MPEP 2144. In this case, the difference in where the edges are in relation to one another would not affect the operation of the device.
Further, Song US 20180156964 in fig. 14 discloses a bottom edge of the recessed portion (NC) is in direct contact with the top edge of the display area (AA in Fig. 5 of display 100 in Fig. 14) of the display screen (100; as the top edge of the display area is recessed, the bottom edge of NC is a portion of the top edge of the AA and therefore they are in direct contact with each other).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the bottom edge of the recessed portion is in direct contact with the top edge of the display area of the display screen, as taught by Song, in order to reduce the non-display area.

Regarding claim 11, Lee in view of Morita in view Song discloses the mobile terminal according to claim 10, wherein the functional module (700 of Lee) comprises at least one of: a camera.

Regarding claim 12, Lee discloses (a structure that would follow steps of) a method of manufacturing an LCD display module, comprising: providing a display screen (910’ in Fig. 5) and a flexible printed circuit (800 in Fig. 5 and 6) that is led out from a top of the display screen (910’), the display screen (910’) consisting of a recessed portion (912’ in Fig. 5) and a display area (display area of 910’); and 
providing the recessed portion (912’ in Fig. 5) which is an indented non-display area along a top edge of the display area (display area of 910’) of the display screen (910’ as depicted in Fig. 5 and 6) for accommodating a functional module (700 in Fig. 6) of a mobile terminal (500 in Fig. 6) on the top of the display screen (910’), 
wherein the flexible printed circuit (800) is provided with an opening (810 in Fig. 5; which is near an edge of the flexible printed circuit 800) at a position corresponding to the recessed portion (912’) on the top of the display screen (910’ as depicted in Fig. 5 and 6);
wherein, when the display screen (910’) and the flexible printed circuit (800) are connected (as depicted in Fig. 5), the recessed portion (912’) of the display screen (910’) and the opening (810) of the flexible printed circuit (800) each constitute a part of one aperture (aperture receiving 700 as depicted in Fig. 5 and  6);
wherein, when the flexible printed circuit (800) is bent on a back of the display screen (910’ as depicted in Fig. 6), an edge of the opening (810) does not exceed an edge of the recessed portion (912’ as depicted in Fig. 5 the edge of 910 is within 912’ and does not exceed its edge), and
wherein, when the flexible printed circuit (800) is bent on the back of the display screen (910’), the edge of the opening (810 and) the edge of the recessed portion (912’ are) so that the flexible printed circuit (800) avoids the functional module (700) of the mobile terminal (500).
Lee does not explicitly disclose that a bottom edge of the recessed portion is in direct contact with the top edge of the display area of the display screen and that the opening is along the edge of the flexible printed circuit and the edge of the opening matches the edge of the recessed portion.
However, Morita US 20150346863 discloses an opening (opening between the two portions 30) in along an edge of a flexible printed circuit (34) at a position corresponding to the recessed portion (44) on (an end portion) of a display screen (20 as depicted in Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the opening of Lee along the edge of the flexible printed circuit, as taught by Morita, in order to increase circuit usable space.
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the opening of Lee and have the edge of the opening matches the edge of the recessed portion, in order to further increase circuit usable space, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), see MPEP 2144. In this case, the difference in where the edges are in relation to one another would not affect the operation of the device.
Further, Song US 20180156964 in fig. 14 discloses a bottom edge of the recessed portion (NC) is in direct contact with the top edge of the display area (AA in Fig. 5 of display 100 in Fig. 14) of the display screen (100; as the top edge of the display area is recessed, the bottom edge of NC is a portion of the top edge of the AA and therefore they are in direct contact with each other).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the bottom edge of the recessed portion is in direct contact with the top edge of the display area of the display screen, as taught by Song, in order to reduce the non-display area.

Regarding claim 15, Lee in view of Morita discloses (a structure that would follow steps of) the method according to claim 12.
Lee in view of Morita does not explicitly disclose that the recessed portion (912’ of Lee) is located at a middle position on the top of the display screen.
 However, Song discloses a recessed portion (NC in Fig. 14) is located at a middle position on the top of the display screen (100 as depicted in Fig. 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the recessed portion of Lee in view of Morita located at a middle position on the top of the display screen, as taught by Song, in order to desirably position the functional module.

Regarding claim 16, Lee in view of Morita in view Song discloses (a structure that would follow steps of) the method according to claim 12, wherein the recessed portion (912’ of Lee as modified by Morita in view of Song) is arc-shaped, inverted trapezoidal, U-shaped, or W-shaped.

Regarding claim 17, Lee in view of Morita discloses the LCD display module according to claim 1, wherein the display screen comprises a backlight module (inherent backlight module).
Lee in view of Morita does not explicitly disclose that a top of the backlight module is provided with a recessed structure, and the recessed structure constitutes a part of the recessed portion.
However, Song discloses a top of a backlight module (200 in Fig. 14) is provided with a recessed structure (NC of 200 see [0091] and [0093]), and the recessed structure (NC of 200) constitutes a part of a recessed portion (NC).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the top of the backlight module of Lee in view of Morita provided with a recessed structure, and the recessed structure constitutes a part of the recessed portion, as taught by Song, in order to further accommodate the functional module.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Morita, in view of Song as applied to claim 17 above, further in view of Park US 20120057367.

Regarding claim 18, Lee in view of Morita in view of Song discloses the LCD display module according to claim 17.
Lee in view of Morita in view of Song does not explicitly disclose that the backlight module comprises a light emitting diode (LED) light strip array, and the LED light strip array is located at a top edge of the backlight module and passes through an edge of the recessed portion
However, Park discloses a backlight module (501 in Fig. 14) comprises a light emitting diode (LED) light strip array (520 in Fig. 14), and the LED light strip array (520) is located at a top edge of the backlight module (501) and passes through an edge of a recessed portion (512 in Fig. 14).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the backlight module of Lee in view of Morita in view of Song comprise a light emitting diode (LED) light strip array, and the LED light strip array is located at a top edge of the backlight module and passes through an edge of the recessed portion, as taught by Park in order to generate and emit light toward the display.

Regarding claim 8, Lee in view of Morita in view of Song in view of Park discloses the LCD display module according to claim 18, wherein the backlight module further comprises a light guide plate (510 in Fig. 14 of Park) that cooperates with the LED light strip array (520 of Park), and the light guide plate (510 of Park) is used to guide light emitted by the LED light strip array (520 of Park) from the top of the display screen (910’ of Lee) to a bottom of display screen (910’ of Lee).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 8-12 and 15-18 filed 05/10/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841